

114 SRES 482 ATS: Hizballah International Financing Prevention Act of 2015
U.S. Senate
2016-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 482IN THE SENATE OF THE UNITED STATESJune 6, 2016Mrs. Shaheen (for herself, Mr. Rubio, Mr. Markey, Ms. Ayotte, Mr. Coons, Mr. Kirk, Mr. Coats, Mrs. Boxer, Mr. Murphy, Mr. Hatch, Mr. Wyden, Mr. Cardin, Mr. Cruz, Ms. Collins, Mr. Peters, Mr. Bennet, Mr. Menendez, Mr. Perdue, Mr. Casey, Mr. Inhofe, Mr. Boozman, Mrs. Gillibrand, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 28, 2016Reported by Mr. Corker, without amendmentJuly 6, 2016Considered and agreed toRESOLUTIONUrging the European Union to designate Hizballah in its entirety as a terrorist organization and to
			 increase pressure on the organization and its members to the fullest
			 extent possible.
	
 Whereas in July 2012, a Hizballah terror attack in Bulgaria killed 5 Israeli tourists and 1 Bulgarian;
 Whereas in March 2013, a Hizballah operative in Cyprus was convicted of planning terror attacks after admitting that he was a member of Hizballah, had been trained in the use of weapons, and used a dual Swedish-Lebanese passport to travel around Europe on missions as a courier and scout for Hizballah;
 Whereas although that Hizballah operative was convicted on criminal-related charges, authorities had to drop terrorism charges against him because Hizballah was not listed as a terrorist organization;
 Whereas in July 2013, the European Union (referred to in this resolution as the EU) designated Hizballah’s so-called military wing, but not the organization as a whole, as a terrorist organization; Whereas the EU designation of Hizballah’s military wing has enabled substantial and important cooperation between United States and European authorities aimed at uncovering and thwarting Hizballah’s international criminal activities, such as drug trafficking and money laundering, the proceeds of which are used to purchase weapons and advance Hizballah’s terrorist aims;
 Whereas the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102) was signed into law in December 2015, broadening financial sector sanctions against Hizballah to compel foreign financial institutions to refrain from supporting the terrorist group;
 Whereas in February 2016, the United States Drug Enforcement Administration and U.S. Customs and Border Protection partnered with counterparts in France, Germany, Italy, and Belgium to arrest top leaders of the European cell of Hizballah’s External Security Organization Business Affairs Component, which engages in international money laundering and drug trafficking to support Hizballah’s terror activities;
 Whereas for many years, Iran and Syria have been the prime sponsors of Hizballah, by harboring, financing, training, and arming the terrorist group;
 Whereas according to the Department of State’s Country Reports on Terrorism, Iran has armed Hizballah, provided hundreds of millions of dollars in support of Hizballah, and trained thousands of its fighters;
 Whereas Hizballah now has an arsenal of approximately 150,000 missiles and rockets, many of which can reach deep into Israel, at a time when Hizballah Secretary General Hassan Nasrallah is threatening to invade Galilee or attack civilian Israeli chemical plants to generate mass destruction;
 Whereas while the EU confronts the migrant crisis sparked by violence in Syria, 6,000 to 8,000 Hizballah fighters have been on the ground in Syria aiding the Assad regime in its slaughter of innocent Syrians;
 Whereas the Lebanese Armed Forces, the legitimate security establishment of the country as set forth in United Nations Security Council Resolution 1701 (2006), are struggling to control the flow of weapons and Hizballah fighters at its borders;
 Whereas Hizballah trains and provides weapons for armed groups in Iraq and Yemen, further destabilizing the region and perpetuating violence in those countries;
 Whereas in October 2012, Hizballah Deputy Secretary General Naim Qassem stated that Hizballah does not have a military wing and a political one . . . Every element of Hizballah, from commanders to members as well as our various capabilities, are in the service of the resistance;
 Whereas the United States, Canada, Israel, and the Netherlands have designated Hizballah in its entirety as a terrorist organization, while Australia and New Zealand have applied the designation to the organization’s military wing;
 Whereas in March 2016, the Gulf Cooperation Council, composed of Bahrain, Kuwait, Oman, Qatar, Saudi Arabia, and the United Arab Emirates, formally branded Hizballah, in its entirety, a terrorist organization, and the League of Arab States shortly thereafter adopted the same designation; and
 Whereas in April 2016, the Organization of Islamic Cooperation, denounced Hizballah’s terrorist acts in the Middle East: Now, therefore, be it  That the Senate—
 (1)expresses appreciation to the EU for the progress made in countering Hizballah since the EU designated Hizballah’s military wing as a terrorist organization;
 (2)expresses support for the continued, increased cooperation between the United States and the EU in thwarting Hizballah’s criminal and terrorist activities; and
 (3)urges the EU to designate Hizballah in its entirety as a terrorist organization and increase pressure on the group, including through—
 (A)facilitating better cross-border cooperation between EU members in combating Hizballah; (B)issuing arrest warrants against members and active supporters of Hizballah;
 (C)freezing Hizballah’s assets in Europe, including those masquerading as charities; and (D)prohibiting fundraising activities in support of Hizballah.